Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE

BETWEEN

ADVANCED MICRO DEVICES, INC.,

a Delaware corporation,

AS SELLER

AND

7171 SOUTHWEST PARKWAY HOLDINGS, LP,

a Delaware limited partnership

AS PURCHASER

covering and describing

THE AMD LONE STAR CAMPUS

Austin, Travis County, Texas



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made to be effective
as of the date described in Section 9.16 of this Agreement (the “Effective
Date”), by and between ADVANCED MICRO DEVICES, INC., a Delaware corporation
(“Seller”) and 7171 SOUTHWEST PARKWAY HOLDINGS, LP, a Delaware limited
partnership (“Purchaser”).

W I T N E S S E T H:

ARTICLE I

PURCHASE AND SALE

1.1 Agreement of Purchase and Sale. For the consideration and subject to the
terms and conditions set forth and stated herein, Seller agrees to sell to
Purchaser and Purchaser agrees to purchase from Seller the following:

(a) All of Lot 1, Block “U,” LANTANA LOT 1, BLOCK U, a subdivision in Travis
County, Texas, according to the map or plat thereof recorded under Document
No. 200600010 in Official Public Records of Travis County, Texas, together with
all rights, tenements, hereditaments, easements, appendages, ways, privileges
and appurtenances pertaining thereto, including, without limitation, any right,
title and interest of Seller in and to the adjacent streets, alleys and
rights-of-way, all minerals, oil, gas and other hydrocarbon substances on and
under such real property, as well as all development rights, air rights, water,
water rights, riparian rights and water stock relating to such real property
(collectively, the “Land”);

(b) All improvements and fixtures located on the Land, including, without
limitation, all buildings, structures, facilities, electrical fixtures, systems
and equipment, plumbing fixtures, systems and equipment, heating fixtures,
systems and equipment, air conditioning fixtures, systems and equipment, owned
by Seller and affixed or attached to said Land, buildings and structures
(collectively, the “Improvements”);

(c) All of Seller’s right, title and interest in and to the tangible personal
property used by Seller in connection with the upkeep, repair, maintenance or
general operation of the Land or the Improvements as of the date hereof,
including, without limitation, the tangible personal property described on
Schedule 1 to the Bill of Sale (as defined in Section 4.2 below) as being
conveyed to Purchaser (collectively, the “Tangible Personal Property”), but
excluding the Excluded Property (as defined below);

(d) All of Seller’s right, title and interest in and to all intangible personal
property to the extent and only to the extent that the same is both assignable
by Seller and used by Seller solely in connection with the ownership, use or
general operation of the Land, Improvements or Tangible Personal Property as of
the date hereof, including, without limitation, the intangible personal property
described on Schedule 2 to the Bill of Sale, but excluding the Excluded
Property; and

 

-1-



--------------------------------------------------------------------------------

(e) All right, title and interest of Seller all development rights associated
with the Land and the Improvements, including, without limitation, any rights to
impervious cover, density, traffic trips or curb cuts that may be built upon or
adjacent to the Land;

provided, however, the foregoing description of real and personal properties
agreed to be sold and purchased under this Agreement does not include, and
Seller expressly EXCEPTS HEREFROM and RESERVES unto Seller, for itself, its
successors and assigns (1) the tangible personal property described on
Schedule 1 to the Bill of Sale shown as being “Retained by Assignor” and (2) the
intangible personal property described on Schedule 3 to the Bill of Sale (such
excluded tangible and intangible personal property is collectively referred to
herein as the “Excluded Property”).

1.2 Property Defined. The property and interests described in Subsections 1.1(a)
through 1.1(e) above, less and except the Excluded Property are herein sometimes
referred to collectively as the “Property.”

1.3 Permitted Exceptions. The Property is sold and purchased under this
Agreement subject the matters deemed to be “Permitted Exceptions” pursuant to
Section 2.3 of this Agreement.

1.4 Purchase Price. Seller agrees to sell the Property to Purchaser and
Purchaser agrees to purchase the Property from Seller for a total cash purchase
price of One Hundred Sixty-Six Million and 00/100 Dollars ($166,000,000.00) (the
“Purchase Price”).

1.5 Payment of Purchase Price. The Purchase Price shall be payable by Purchaser
to Seller in cash at Closing.

1.6 Earnest Money. Within three (3) business days after the execution of this
Agreement by Seller and Purchaser, Purchaser agrees to deposit with Heritage
Title Company of Austin, Inc., 1500 Frost Bank Tower, 401 Congress Avenue,
Austin, Travis County, Texas (the “Title Company”), the sum of Seven Million and
00/100 Dollars ($7,000,000) (the “Earnest Money”) to be held by the Title
Company in accordance with the terms and provisions of this Agreement. The
Earnest Money shall be held and disbursed as provided in this Agreement. In the
event the sale of the Property as contemplated hereunder is consummated, the
Earnest Money plus interest accrued thereon shall be applied toward the payment
at Closing of the Purchase Price. If the purchase and sale of the Property is
not completed and this Agreement terminates for any reason other than a default
by Purchaser of this Agreement, then the Earnest Money and all interest thereon
less the Independent Contract Consideration shall be returned to Purchaser on
demand upon such termination of this Agreement. The Title Company is hereby
instructed to hold the Earnest Money in one or more interest bearing accounts in
the name of the Title Company as escrow agent under this Agreement. All interest
accruing on the said deposit of Earnest Money shall become a part of, and in
addition to, the Earnest Money stated above and shall be held and disbursed by
the Title Company as provided in this Agreement. Purchaser agrees to execute
such escrow deposit forms as the Title Company shall require incident to the
deposit of the Earnest Money with the Title Company. In the event

 

-2-



--------------------------------------------------------------------------------

Purchaser fails to deposit said Earnest Money with the Title Company and said
escrow deposit forms, within the time and as herein provided, this Agreement
shall automatically terminate and neither party shall have any further
obligations hereunder. Time is of the essence with respect to this obligation of
Purchaser. Unless and until the interest earned on the Earnest Money is
disbursed to Seller, the interest earned shall be deemed the income of
Purchaser.

1.7 Independent Contract Consideration. In the event that this Agreement shall
be terminated for any reason and the result thereof is the return of the Earnest
Money to the Purchaser, nevertheless, the amount of One Hundred and No/100
Dollars ($100.00) thereof (the “Independent Contract Consideration”), shall be
withheld from the Earnest Money and paid to Seller by the title Company, which
amount Seller and Purchaser hereby acknowledge and agree has been bargained for
and agreed to as consideration for Seller’s execution and delivery of this
Agreement with the provisions set forth herein that allow Purchaser the right to
terminate this Agreement under the conditions provided in this Agreement. The
Independent Contract Consideration is nonrefundable in all events.

ARTICLE II

TITLE AND SURVEY

2.1 Commitment for Title Insurance. Seller and Purchaser acknowledge their
receipt from the Title Company of both (a) a title commitment (the “Preliminary
Commitment”) covering the Land and Improvements and binding the Title Company to
issue to Purchaser at Closing a Form T-1 Owner’s Policy of Title Insurance, such
form being the standard form of policy prescribed by the Texas State Board of
Insurance in the full amount of the Purchase Price and (b) legible copies of all
instruments referenced in Schedules B and C of the Title Commitment and (c) a
revised title commitment (the “Title Commitment”) which includes all matters
disclosed by the Survey that affect the title to the Property.

2.2 Survey. Purchaser, at Purchaser’s sole cost and expense, has caused a
current, “as built,” ALTA survey (the “Survey”) to be performed and completed on
the Property and certified by a registered public surveyor (the “Surveyor”)
selected by Purchaser. The Survey is in a form acceptable to Purchaser and a
signed original thereof has been delivered to each of Seller, Purchaser and the
Title Company by or on behalf of Purchaser. The description by which the Land is
conveyed to Purchaser hereunder shall be the description of the Land contained
in Subsection 1.1(a) of this Agreement.

2.3 Title Review Period. Purchaser has reviewed (i) the Title Commitment,
(ii) legible copies of all instruments referred to in Schedules B and C of the
Title Commitment, and (iii) the Survey and agrees that each exception listed on
Exhibit A attached to Exhibit A which is attached hereto and incorporated herein
for all purposes shall be deemed a “Permitted Exception.” In the event prior to
Closing, Purchaser shall notify Seller of an objection to a title defect or
encumbrance contained in any revision of the Title Commitment hereafter received
from the Title Company prior to Closing, which was not contained in the Title
Commitment, then Seller shall have ten (10) calendar days, or such greater
period of time to which Seller and Purchaser may, in their sole discretion, then

 

-3-



--------------------------------------------------------------------------------

agree (the “Cure Period”), within which Seller may (but shall in no event be
required to) cure or remove defect or encumbrance which is the subject of such
objection. If Seller fails to either cure or remove such defect or encumbrance
to the reasonable satisfaction of Purchaser and the Title Company prior to the
expiration of the Cure Period, Purchaser may either waive such objection and
accept such title as Seller is able to convey without any reduction in the
Purchase Price or, as Purchaser’s sole and exclusive remedy, may terminate this
Agreement by written notice to Seller and receive a refund of all Earnest Money
less the Independent Contract Consideration. Notwithstanding anything contained
herein to the contrary, Purchaser shall not be obligated to object to any
mechanics liens or other monetary liens or charges against the Property, except
for non-delinquent real property taxes and assessments that are prorated as of
the Closing, and Seller will obtain a release of any and all said liens or
charges at or prior to Closing (and none of the foregoing items shall be
Permitted Exceptions). Failure of the Purchaser to send written notice of its
election under this Section 2.3 within five (5) calendar days after the
expiration of the Cure Period shall be deemed an election by Purchaser to waive
its objection and accept such title as Seller is able to convey without any
reduction in the Purchase Price.

2.4 Owner Policy of Title Insurance. At Closing, Seller will pay the Title
Company the basic premium promulgated by the Texas State Board of Insurance for
the Title Company to issue to Purchaser a Form T-1 Owner’s Policy of Title
Insurance (the “Title Policy”) covering the Land and Improvements, in the full
amount of the Purchase Price, on the form then prescribed by the Texas State
Board of Insurance. Such policy may contain as exceptions the standard Schedule
B exceptions, modified, if applicable, but any such modification shall be at
Purchaser’s sole cost and expense (the “Standard Exceptions”) and the Permitted
Exceptions. Notwithstanding anything contained herein to the contrary, except to
the extent related to a Seller cure of an objected title condition under
Section 2.3 above, if Purchaser requests the Title Company to modify any of the
Standard Exceptions or to issue any endorsements to the Title Policy, all
obligations, costs and expenses associated therewith shall be the sole cost and
expense of Purchaser; Seller shall have no obligations and bear no costs or
expenses in connection therewith; and the failure or inability of Purchaser to
obtain any requested modifications or endorsements to the Title Policy shall not
release or relieve Purchaser from its obligations to comply timely with closing
the purchase of the Property from Seller as provided in this Agreement.

ARTICLE III

DISCLOSURE MATERIALS

3.1 Delivery of Disclosure Materials. Prior to the Effective Date, Seller has
provided or made available to Purchaser, the following:

(a) all plans and specifications for the Property, if in Seller’s possession;

(b) current year to November 30, 2012, statement and statements covering
Seller’s fiscal years 2011 and 2010, reflecting the costs and expenses incurred
by Seller to operate, maintain and repair the Property;

 

-4-



--------------------------------------------------------------------------------

(c) copies of all warranties and guaranties with respect to the Property;

(d) copies of material licenses and permits relating to the ownership,
maintenance, operation or repair of the Property; and

(e) copies of the materials described on Exhibit D to the extent the same are in
Seller’s possession or control as of the Effective Date.

In addition to the statements, documents, instruments and agreements described
above in this Section or which have been or may be provided to or acquired by
Purchaser heretofore or hereafter, Purchaser acknowledges receipt from Seller,
and its approval of the issuing vendor, of a Phase 1 environmental study of the
Land and Improvements (the “Phase 1 Study”) prepared and addressed to Seller by
Environ International Corporation (“Seller’s Environmental Consultant” and
together with all said statements, documents, instruments and agreements
described above in this Section or which have been or may be provided to or
acquired by Purchaser heretofore or hereafter, are collectively the “Disclosure
Materials” herein).

3.2 Right of Access. By its execution of this Agreement, Purchaser acknowledges
that it has completed its due diligence investigations with respect to the
Property. From the date of this Agreement until the Closing or the earlier
termination of this Agreement, Seller hereby grants a nonexclusive irrevocable
license to Purchaser, its employees, authorized agents and contractors, of
ingress, egress, entry and access to the Property, as Purchaser deems necessary
or desirable, to facilitate the Closing (as defined below) and transitioning of
the Property to Purchaser post-Closing; provided that Purchaser (i) shall give
Seller at least one (1) business day prior notice of the time, place, and
purpose of any ingress or entry to the Property and shall permit a
representative of Seller to accompany Purchaser; and (ii) at Seller’s written
request and at no cost to Seller, deliver to Seller copies of any reports,
studies, or assessments relating to any tests conducted at the Property by
Purchaser or its representatives. Purchaser shall not permit any destruction or
material damage to the Property or any liens to attach to the Property by reason
of the exercise of such rights. All inspections and examinations that require
physical presence on the Land shall be conducted so as not to unreasonably
interfere with use of the Property by Seller, subject to compliance by Purchaser
with the security and safety policies and procedures of Seller. Purchaser hereby
indemnifies and agrees to defend and hold harmless the Seller from and against
any and all such destruction or material damage to the Property and from any and
all liens by contractors, subcontractors, materialman, or laborers performing
work, tests, and inspections for Purchaser under or pursuant to this Section, as
well as any claims asserted by third parties for injuries or damages to said
third parties or their property to the extent resulting from the negligence or
willful misconduct of persons performing such work, tests, or inspections at the
request of Purchaser. Purchaser further agrees to provide to Seller certificates
of commercial general liability insurance showing Seller as an additional
insured thereon with respect to injuries, death and property damage sustained by
third parties from the performance of said work, tests, or inspections.

 

-5-



--------------------------------------------------------------------------------

ARTICLE IV

CLOSING

4.1 Time and Place. The closing of this transaction (the “Closing”) shall take
place at the offices of the Title Company at 10:00 a.m. (Austin, Texas, time) on
March 26, 2013 (the “Closing Date”), or at such other time and date as may be
agreed upon by Seller and Purchaser in writing.

4.2 Seller’s Obligations at Closing. At Closing, Seller shall:

(a) deliver to Purchaser a Special Warranty Deed (the “Deed”) in the form of
Exhibit A attached hereto and made a part hereof for all purposes, executed and
acknowledged by Seller in recordable form, conveying the Land and Improvements
to Purchaser free and clear of all encumbrances except the Permitted Exceptions;

(b) join with Purchaser in the execution and acknowledgment of a Blanket
Conveyance, Bill of Sale and Assignment (the “Bill of Sale”) in the form of
Exhibit B attached hereto and made a part hereof for all purposes;

(c) deliver to Purchaser a standard or customary reliance letter issued by
Seller’s Environmental Consultant and addressed to Purchaser;

(d) deliver to Purchaser a FIRPTA Affidavit (the “FIRPTA Affidavit”) in the form
of Exhibit G attached hereto and made a part hereof for all purposes, duly
executed by Seller, stating that Seller is not a “foreign person” as defined in
the federal Foreign Investment in Real Property Tax Act of 1980 and the 1984 Tax
Reform Act, and in the event Seller is unable or unwilling to deliver the FIRPTA
Affidavit, in lieu thereof the funds payable to Seller shall be adjusted in such
a manner as to comply with the withholding provisions of such statutes;

(e) deliver to Purchaser possession of the Property, subject only to the
Permitted Exceptions;

(f) deliver to Purchaser tax certificates furnished by the taxing authorities
having jurisdiction over the Property reflecting that all ad valorem taxes
levied on the Property have been paid through the calendar year immediately
preceding Closing;

(g) deliver to Purchaser such evidence as Purchaser’s counsel and/or the Title
Company may reasonably require as to the authority of the person or persons
executing documents on behalf of Seller and such other documents, instruments,
and sums as may be necessary from Seller in order to permit Closing in
accordance with this Agreement on or before the Closing Date;

(h) execute a sublease dated as of the date of Closing, that has been executed
by Lantana HP Limited, LP, a Texas limited partnership (“Sublandlord”), as
sublandlord, in the form of Exhibit E attached hereto and made a part hereof for
all purposes;

 

-6-



--------------------------------------------------------------------------------

(i) join with Purchaser and Sublandlord in the execution and acknowledgment of a
Consent Agreement dated as of the date of Closing (the “Consent Agreement”) in
the form of Exhibit F attached hereto and made a part hereof for all purposes.
The parties acknowledge that it shall be Purchaser’s obligation to obtain
Sublandlord’s signature to the Consent Agreement; and

(j) deliver to Purchaser the letter of credit required under the Consent
Agreement.

4.3 Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

(a) pay to Seller the amount of the Purchase Price in cash or other immediately
available funds to Seller in Austin, Travis County, Texas, it being agreed that
the Earnest Money shall be delivered to Seller at Closing and applied towards
payment of the Purchase Price;

(b) join with Seller in execution of the Bill of Sale;

(c) provide to Seller an original, executed counterpart of a Master Lease
Agreement dated as of the date of Closing, by and between Purchaser, as master
landlord, and Sublandlord, as master tenant, covering all rentable square feet
of space in the Property and in the form of Exhibit H attached hereto and made a
part hereof for all purposes, which counterpart must be signed by both Purchaser
and Sublandlord;

(d) join with Seller and Sublandlord in the execution and acknowledgment of the
Consent Agreement; and

(e) deliver to Seller such evidence as Seller’s counsel and/or the Title Company
may reasonably require as to the authority of the person or persons executing
documents on behalf of Purchaser and such other documents, instruments, and sums
as may be necessary from Purchaser in order to permit Closing in accordance with
this Agreement on or before the Closing Date.

4.4 Prorations. All current taxes, assessments, utilities, maintenance charges
and similar expenses of the Property, determined using the accrual method of
accounting, shall be prorated between Seller and Purchaser as of the Closing
Date and, based upon and to the extent of information then available, such
prorations shall be made at the Closing. Seller and Purchaser shall use their
best efforts prior to the Closing Date to prepare a schedule of prorations,
which may be estimates to the extent applicable, covering as many items to be
prorated as practicable so such prorations can be made at the Closing. Any
proration which must be estimated at Closing shall be re-prorated and finally
adjusted as soon as practicable after the Closing Date. Such expenses of the
Property for the period before the Closing Date shall be for the account of
Seller and the expenses for the period on and after the Closing Date shall be
for the account of Purchaser. Seller shall pay all taxes, assessments, invoices
for goods furnished or services supplied, and other expenses relating to the
Property that are allocable to the period before the Closing Date. This
Section 4.4 shall survive Closing.

 

-7-



--------------------------------------------------------------------------------

4.5 Closing Costs. Seller shall pay (a) the fees of its counsel representing it
in connection with this transaction, (b) the basic premium for the Title Policy
to be issued to Purchaser by the Title Company at Closing (specifically
excluding the additional premiums charged for modification of the “survey
exception” or making other endorsements or modifications to the Title Policy,
all of which additional premiums shall be borne by Purchaser if such
modification is requested by Purchaser), (c) the fees for recording the Deed and
any other instrument, and (d) one-half (1/2) of any escrow fee which may be
charged by the Title Company in connection with this transaction. Purchaser
shall pay (a) the fees of any counsel representing Purchaser in connection with
this transaction, (b) the cost of the Survey, if Purchaser orders the Survey,
(c) the additional premiums charged for modification of the “survey exception”
or making other endorsements or modifications to the Title Policy, and
(d) one-half (1/2) of any escrow fees charged by the Title Company in connection
with this transaction. All other costs and expenses incident to this transaction
and the closing thereof shall be paid by the party incurring same.

4.6 Conditions Precedent. The obligations of Purchaser under this Agreement are
subject to satisfaction of all of the conditions set forth in this Section 4.6.
Purchaser may waive any or all of such conditions in whole or in part but any
such waiver shall be effective only if made in writing. After the Closing, any
such condition that has not been satisfied shall be treated as having been
waived in writing. No such waiver shall constitute a waiver by Purchaser of any
of its rights or remedies if Seller defaults in the performance of any covenant
or agreement to be performed by Seller or if Seller breaches any representation
or warranty made by Seller in this Agreement on or before the Closing Date. If
any condition set forth in this Section 4.6 is not fully satisfied or waived in
writing by Purchaser, this Agreement shall terminate, but without releasing
Seller from liability if Seller defaults in the performance of any such covenant
or agreement to be performed by Seller or if Seller breaches any such
representation or warranty made by Seller before such termination, and the
Earnest Money, less the Independent Contract Consideration, shall be returned to
Purchaser by the Title Company.

(a) On the Closing Date, Seller shall not be in default in the performance of
any material covenant or agreement to be performed by Seller under this
Agreement.

(b) On the Closing Date, all representations and warranties made by Seller in
section 6.1 hereof shall be true and correct in all material respects as if made
on and as of the Closing Date.

(c) On the Closing Date, no judicial or administrative suit, action,
investigation, inquiry or other proceeding by any person shall have been
instituted that challenges the validity or legality of any of the transactions
contemplated by this Agreement.

(d) On the Closing Date, the Title Company shall be unconditionally and
irrevocably committed to issue the Title Policy to Purchaser in the form
prescribed herein, insuring Purchaser that fee simple absolute title to the Land
and the Improvements

 

-8-



--------------------------------------------------------------------------------

is vested in Purchaser subject only to the Permitted Exceptions and encumbrances
granted or created by Purchaser, which Title Policy shall include the following
endorsements: T-19.1 and T-23; provided that Purchaser shall pay for all
additional premiums charged by the Title Company to issue said endorsements.

4.7 Possession. Subject to the terms of the Lease, Seller shall transfer
possession of the Property to Purchaser on the Closing Date. If not previously
delivered to Purchaser, Seller shall deliver to Purchaser on the Closing Date
copies of all files, correspondence, maintenance records and operating manuals
relating to the use, operation and or repair of the Property, and the master
copy of keys and electronic access card keys (properly tagged or identified) to
the Property in such amount as reasonably requested by Purchaser. Seller may
retain originals of any or all of the foregoing items which cover or relate to
the portions of the Property covered by the Lease or which are confidential or
privileged information of Seller. On the Closing Date or as soon thereafter as
practicable, Seller and Purchaser shall send notices to all vendors and
contractors for the Property informing them that Seller sold the Property to
Purchaser on the Closing Date.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1 Representations and Warranties of Purchaser. Purchaser makes the
representations and warranties set forth in this Section 5.1 to Seller, which
representations and warranties are now and shall, in all material respects, at
the Closing be true and correct and shall survive Closing. If Purchaser obtains
actual knowledge that any of the representations and warranties contained in
this Section 5.1 may cease to be true prior to the Closing, Purchaser shall give
prompt notice to Seller (which notice shall include copies of the instrument,
correspondence, or document, if any, upon which Purchaser’s notice is based).

(a) Purchaser is a limited liability company duly organized, validly existing,
and in good standing under the laws of the State of Delaware and is qualified
(or will be qualified prior to the Closing) to do business and in good standing
under the laws of the State of Texas.

(b) Purchaser has not engaged or dealt with any broker or finder in connection
with the sale contemplated by this Agreement, except CBRE Group, Inc. (the
“Seller’s Broker”).

(c) The consummation of this transaction shall constitute Purchaser’s
acknowledgment that it has independently inspected and investigated the Property
and has made and entered into this Agreement based upon such inspection and
investigation and its own examination of the condition of the Property and not
on any representation or warranty by Seller that is not set forth in this
Agreement.

(d) Purchaser is experienced in and knowledgeable about the ownership and
management of real estate, and it has relied and will rely exclusively on its
own consultants, advisors, counsel, employees, agents, principals and/or
studies, investigations

 

-9-



--------------------------------------------------------------------------------

and/or inspections with respect to the condition, value and potential financial
gains from the Property. Purchaser agrees that, notwithstanding the fact that it
has received certain information from Seller or its agents or consultants with
respect to the condition, value and potential financial gains from the Property,
Purchaser has relied solely upon and will continue to rely solely upon its own
analyses, experience and resources and will not rely on any information provided
by Seller or its agents or consultants, except as expressly provided in this
Agreement.

(e) Purchaser represents, warrants and covenants that it is not using the assets
of any (i) “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)),
(ii) “plan” (within the meaning of Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) or (iii) entity whose underlying assets
include “plan assets” by reason of a plan’s investment in such entity, to fund
its purchase of the Property under this Agreement.

(f) Purchaser is in compliance with the requirements of Executive Order
No. 133224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the “Orders”). Further, Purchaser covenants and agrees to make its
policies, procedures and practices regarding compliance with the Orders, if any,
available to Seller for its review and inspection during normal business hours
and upon reasonable prior notice.

(g) Neither Purchaser nor any beneficial owner of Purchaser is listed on is
listed on the Specially Designated Nationals and Blocked Persons List maintained
by OFAC pursuant to the Order and/or on any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of OFAC or pursuant to any other applicable Orders (such lists are collectively
referred to as the “Lists”), is a person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders,
or is owned or controlled by, or acts for or on behalf of, any person or entity
on the Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders.
Notwithstanding anything contained herein to the contrary, for the purposes of
this provision, the phrase “any beneficial owner of Purchaser” shall not include
(x) any holder of a direct or indirect interest in a publicly traded company
whose shares are listed and traded on a United States national stock exchange,
or (y) any limited partner, unit holder or shareholder owning an interest of
five percent (5%) or less in Purchaser or in the holder of any direct or
indirect interest in Purchaser.

5.2 Representations and Warranties of Seller. Seller makes the representations
and warranties to Purchaser set forth in this Section 5.2, which representations
and warranties are now and (subject to matters contained in any notice given
pursuant to the next succeeding sentence) shall, in all material respects, at
the Closing be true and correct. If Seller obtains actual knowledge that any of
the representations and warranties contained

 

-10-



--------------------------------------------------------------------------------

in this Section 5.2 may cease to be true prior to the Closing, Seller shall give
prompt notice to Purchaser (which notice shall include copies of the instrument,
correspondence, or document, if any, upon which Seller’s notice is based). As
used in this Section 5.2, the phrase “to the extent of Seller’s actual
knowledge” and similar language shall mean the current, actual knowledge of
Craig Garcia, Bill Montague and, with respect only to the representation in
Section 5.2(e), Shaun Moore (collectively, “Seller’s Representatives”). There
shall be no duty imposed or implied under this Agreement to investigate,
inquire, inspect, or audit any such matters (except as set forth in
Section 5.2(e) below), and there shall be no personal liability on the part of
any of Seller’s Representatives. To the extent Purchaser has or acquires actual
knowledge or is deemed to know prior to the Effective Date that these
representations and warranties are inaccurate, untrue or incorrect in any way,
Purchaser shall be obligated to promptly give Seller written notice of said
discovery and said representations and warranties shall be deemed modified to
reflect Purchaser’s knowledge or deemed knowledge as of the Effective Date.
Purchaser shall be deemed to know a representation or warranty is untrue,
inaccurate or incorrect if this Agreement or any files, documents, materials,
analyses, studies, tests, or reports disclosed or made available to Purchaser
prior to the Effective Date contains information which is inconsistent with such
representation or warranty.

(a) Seller is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Delaware and is qualified to do business
and in good standing under the laws of the State of Texas;

(b) Seller has the legal right, power, and authority as a Delaware corporation
to enter into this Agreement and to consummate the transactions contemplated
hereby;

(c) Seller is not prohibited from consummating the transactions contemplated by
this Agreement by any law, regulation, agreement, instrument, restriction, order
or judgment binding upon Seller or to which Seller or the Property is subject;

(d) Seller has not received written notice from any governmental authority that
the Property is not in material compliance with all applicable laws, except for
such failures to comply, if any, which have been remedied and, to the extent of
Seller’s actual knowledge, the Property is, in material compliance with all
applicable laws, except for such failures to comply, if any, which have been
remedied;

(e) To the extent of Seller’s actual knowledge, in this case, however, after
inquiry of the General Counsel of Seller, there are no pending or contemplated
condemnation proceedings involving the Property;

(f) there is no pending or to the extent of Seller’s actual knowledge,
threatened, litigation affecting the Property and Seller is not the subject of a
bankruptcy or insolvency proceeding;

(g) there are no parties in possession of the Property except Seller;

 

-11-



--------------------------------------------------------------------------------

(h) to the extent of Seller’s actual knowledge, there is no condition that could
result in the termination of current points of access between the Land and the
currently existing roads abutting the Land or utility facilities servicing the
Property;

(i) Seller has not engaged or dealt with any broker or finder in connection with
the sale contemplated by this Agreement, except the Seller’s Broker. Seller and
Seller’s Broker have entered into a separate written agreement between them with
regard to payment of any commissions, fees or other compensation to Seller’s
Broker on account of this transaction.

(j) Seller is in compliance with the requirements of the Orders. Further, Seller
covenants and agrees to make its policies, procedures and practices regarding
compliance with the Orders, if any, available to Purchaser for its review and
inspection during normal business hours and upon reasonable prior notice.

(k) Except as may be identified in the Phase 1 Report or in any additional
environmental reports delivered to or obtained by Purchaser, Seller has not
received any written notice from any governmental authority that the Property is
in material violation of any federal, state, or local laws, ordinances or
regulations applicable to the Property with respect to “hazardous waste”, “toxic
substances” or other similar or related terms as defined or used from time to
time in the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), the
Resource Conservation and Recovery Act, as amended (42 U.S.C. Section 6921, et
seq.) and regulations adopted thereunder and, to the extent of Seller’s actual
knowledge, no such violations exist.

(l) the copies of the Disclosure Materials provided to Purchaser by Seller via
the electronic disclosure site maintained by Seller’s Broker are true, correct
and complete copies of such documents.

(m) at the time of Closing, all impact or other development fees payable for any
improvements to the Property have been paid in full.

(n) Exhibit C contains a complete list of all management, lease, purchase
option, service, supply or maintenance agreements or other contracts or
agreements, to which Seller is a party relating to the leasing, design,
construction, ownership, management, operation, maintenance or repair of the
Property (collectively, “Operating Agreements”). Seller has delivered to
Purchaser true and complete copies of all Operating Agreements.

The obligations of Seller for the accuracy of representations and warranties
contained in this Section 5.2 on and as of the Closing Date shall survive
Closing. Except as set forth in this Section 5.2, Seller has not made, does not
make and has not authorized anyone to make, any warranty or representation as to
the Property or any part thereof, any Disclosure Materials, the qualifications,
skill or knowledge of the respective persons preparing such materials, the
truth, accuracy or completeness of such materials, the present or future

 

-12-



--------------------------------------------------------------------------------

physical condition, development potential, zoning, building or land use law or
compliance therewith, the operation, income generated by, or any other matter or
thing affecting or relating to the Property or any matter or thing pertaining to
this Agreement. Purchaser expressly acknowledges that no such warranty or
representation has been made and that Purchaser is not relying on any warranty
or representation whatsoever other than as is expressly set forth in this
Section. Purchaser shall accept the Property “AS IS” and in its condition on the
date of Closing subject only to the express provisions of this Agreement and
hereby acknowledges and agrees that SELLER HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, PAST, PRESENT, FUTURE OR OTHERWISE, OF, AS TO, CONCERNING OR WITH
RESPECT TO, THE PROPERTY IF NOT SET FORTH IN THIS AGREEMENT.

5.3 Covenants of Purchaser. Purchaser hereby covenants to Seller as follows:

(a) Purchaser will not acquire the Property with the assets of an employee
benefit plan as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended.

(b) If Purchaser obtains knowledge that Purchaser or any of its beneficial
owners becomes listed on the Lists or is indicted, arraigned, or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, Purchaser shall immediately notify Seller in writing, and in such
event, Seller shall have the right to terminate this Agreement without penalty
or liability to Purchaser immediately upon delivery of written notice thereof to
Purchaser.

5.4 Covenants of Seller. Seller hereby covenants with Purchaser that subsequent
to the Effective Date until Closing, or the earlier termination of this
Agreement, Seller will:

(a) if Seller obtains knowledge that Seller or any of its beneficial owners
becomes listed on the Lists or is indicted, arraigned, or custodially detained
on charges involving money laundering or predicate crimes to money laundering,
Seller shall immediately notify Purchaser in writing, and in such event,
Purchaser shall have the right to terminate this Agreement without penalty or
liability to Seller immediately upon delivery of written notice thereof to
Seller and receive a return of the Earnest Money less the Independent Contract
Consideration;

(b) operate the Property in the same manner Seller has operated the Property
during the period of Seller’s ownership thereof, including, without limitation,
carrying the same insurance with respect to the Property and Seller’s operations
thereon as currently exists as of the date hereof;

(c) maintain the Property in its present condition and state of repair, subject
to fire or other casualty and other events beyond Seller’s control;

 

-13-



--------------------------------------------------------------------------------

(d) advise Purchaser immediately of any litigation or administrative proceedings
instigated or threatened against the Property;

(e) not enter into any new Operating Agreements or other service contracts,
leases, easements, covenants or any other agreements that would be binding on
the Property following the Closing or amend any such agreements existing as of
the date hereof, other than as described in Section 5.4(f);

(f) terminate or modify to become inapplicable to the Property after Closing all
Operating Agreements with respect to the Property effective as of the Closing
(except those Operating Agreements that will survive closing as specifically
described in Exhibit C) and pay any and all fees and penalties with respect to
such terminations;

(g) from the date of this Agreement until the expiration or earlier termination
of this Agreement, Seller and its officers, directors, affiliates, employees,
representatives and agents shall not (i) directly or indirectly solicit,
initiate or participate in any way in discussions or negotiations with, provide
any information or assistance to, or enter into any agreement with, any person
or group of persons (other than Purchaser or its representatives) concerning the
purchase or sale of the Property, or (ii) assist or participate in, facilitate
or encourage any effort or attempt by any person (other than Purchaser or its
representatives) to do or seek to do any of the foregoing (the “Exclusive
Covenant”). This Exclusive Covenant shall automatically be void and of no
further force or effect as of the date immediately following the expiration or
earlier termination of this Agreement.

ARTICLE VI

DEFAULT

6.1 Default by Purchaser. In the event that Purchaser should fail to consummate
this Agreement for any reason, except Seller’s default or the termination of
this Agreement by either Seller or Purchaser as expressly provided for in this
Agreement, Seller shall be entitled, as its sole and exclusive remedy, to
terminate this Agreement and receive the Earnest Money, as liquidated damages
for the breach of this Agreement, it being agreed between Seller and Purchaser
that the actual damages to Seller in the event of such breach are impractical to
ascertain and the amount of the Earnest Money is a reasonable estimate thereof.

6.2 Default by Seller. In the event that Seller should fail to consummate this
Agreement for any reason, except Purchaser’s default or the termination of this
Agreement by either Seller or Purchaser as expressly provided for in this
Agreement, Purchaser shall be entitled, as its sole and exclusive remedies,
either (a) to the return of the Earnest Money, which return shall operate to
terminate this Agreement and release Seller from any and all liability under
this Agreement, or (b) to enforce specific performance of this Agreement;
provided, however, that Purchaser must make the election to pursue the remedy of
specific performance by giving Seller written notice within thirty (30) days
following the date on which the default by Seller occurs that Purchaser elects
to pursue specific performance. If Purchaser fails to timely give said written
notice, Purchaser shall be deemed for all purposes to have elected to obtain the
return of the Earnest Money and terminate this

 

-14-



--------------------------------------------------------------------------------

Agreement thereby releasing Seller from any and all further liability under this
Agreement (after such return of the Earnest Money). Notwithstanding anything
contained herein to the contrary, Seller acknowledges that this Section 6.2 does
not, in any way, reduce or otherwise eliminate any amounts owing to Purchaser
pursuant to Section 9.11 below.

ARTICLE VII

RISK OF LOSS

7.1 Casualty. In the event of any damage or destruction to the Property
subsequent to the Effective Date and prior to the date of Closing, the estimated
cost of repair of which is in excess of Eight Million Dollars ($8,000,000), this
Agreement shall terminate if Purchaser shall give Seller written notice within
thirty (30) days following the occurrence of the event that Purchaser elects to
terminate this Agreement. If this Agreement terminates under this Section 7.1,
the Earnest Money less the Independent Contract Consideration shall be returned
to Purchaser. In the event of any damage or destruction to the Property
subsequent to the Effective Date and prior to the date of Closing, the estimated
cost of repair of which is less than Eight Million Dollars ($8,000,000) or if
Purchaser has the right to terminate this Agreement pursuant to this Section 7.1
but Purchaser does not exercise such right, then this Agreement shall remain in
full force and effect and the repair and restoration cost (not to exceed Eight
Million Dollars ($8,000,000)), as reasonably determined by Purchaser (subject to
reasonable verification by Seller), shall be a credit to Purchaser against the
total purchase price for the Property. Seller shall give notice to Purchaser
immediately after the occurrence of any damage to the Property by any casualty.
Purchaser shall have a period of thirty (30) days (or such shorter period as
Purchaser may elect by giving notice to Seller) after Seller has given the
notice to Purchaser required by this Section 7.1 to evaluate the extent of the
damage and make the determination as to whether to terminate this Agreement. If
necessary, the Closing Date shall be postponed until Seller has given the notice
to Purchaser required by this Section 7.1 and the period of thirty (30) days
described in this Section 7.1 has expired.

7.2 Condemnation. If, before the Closing Date, proceedings are commenced for the
taking by exercise of the power of eminent domain of all or a material part of
the Property which, as reasonably determined by Purchaser, would render the
Property unsuitable for Purchaser’s intended use or cause a material reduction
in the value of the Property, Purchaser shall have the right, by giving notice
to Seller within fifteen (15) days after Seller gives notice of the commencement
of such proceedings to Purchaser, to terminate this Agreement, in which event
this Agreement shall terminate. If this Agreement terminates under this
Section 7.2, the Earnest Money less the Independent Contract Consideration shall
be returned to Purchaser. If, before the Closing Date, proceedings are commenced
for the taking by exercise of the power of eminent domain of less than such a
material part of the Property, or if Purchaser has the right to terminate this
Agreement pursuant to the preceding sentence but Purchaser does not exercise
such right, then this Agreement shall remain in full force and effect and, on
the Closing Date, the condemnation award (or, if not theretofore received, the
right to receive such award) payable on account of the taking shall be
transferred to Purchaser. Seller shall give notice to Purchaser reasonably
promptly after Seller’s receiving notice of the commencement of any proceedings
for the taking by exercise of the power of eminent domain of all or any

 

-15-



--------------------------------------------------------------------------------

part of the Property. If necessary, the Closing Date shall be postponed until
Seller has given any notice to Purchaser required by this Section 7.2 and the
period of thirty (30) days described in this Section 7.2 has expired.

ARTICLE VIII

COMMISSIONS

Seller agrees to pay to Seller’s Broker a brokerage commission in accordance
with a separate agreement between Seller and Seller’s Broker, but not otherwise.
Seller and Purchaser each represents to the other that there has been no broker
or finder other than Seller’s Broker engaged by them in connection with the sale
and purchase of the Property between Seller to Purchaser as contemplated by this
Agreement. Seller and Purchaser each agrees that should any claim be made for
brokerage commissions or finder’s fees by any broker or finder (other than for
the commission agreed to be paid to Seller’s Broker by Seller) that arises by,
through or on account of any acts of Seller or Purchaser or their respective
representatives, the party committing said acts or by, through or under whose
acts said claim arises will hold the other party free and harmless from and
defend the other party against any and all loss, liability, cost, damage and
expense (including, attorneys’ fees and court costs) in connection therewith.
The provisions of this Article VIII shall survive Closing.

ARTICLE IX

MISCELLANEOUS

9.1 Assignment. Neither Seller nor Purchaser may assign its rights under this
Agreement except with the prior written consent of the other, which consent may
be given or withheld in the other’s sole and absolute discretion; provided,
however, that Purchaser may assign this Agreement to an affiliate or subsidiary
of Purchaser without Seller’s consent so long as (a) the assignee of Purchaser
assumes all of Purchaser’s obligations under this Agreement and agrees to timely
perform same pursuant to an assignment agreement in form reasonably acceptable
to Seller, (b) Purchaser delivers to Seller at least five (5) days prior to the
Closing (i) written notice of said proposed assignment and (ii) a copy of the
assignment agreement, and (c) the assignee of Purchaser unconditionally ratifies
and remakes all covenants, indemnities, representations and warranties of
Purchaser made in or in connection with this Agreement, all of the foregoing for
the express benefit and reliance of Seller. No such assignment by Purchaser
shall release or relieve the named “Purchaser” under this Agreement from the
obligations of this Agreement undertaken by it.

9.2 Title Policy or Abstract. The Texas Real Estate License Act requires written
notice to Purchaser that it should have an attorney examine an abstract of title
to the property being purchased or obtain a title insurance policy. Notice to
that effect is, therefore, hereby given to Purchaser.

 

-16-



--------------------------------------------------------------------------------

9.3 Notices.

(a) Any notice to be given by either party to this Agreement shall be given in
writing and may be effected by personal delivery, facsimile transmission or sent
by Federal Express or another reliable overnight courier service, addressed as
follows:

(i) If to Seller:

Advanced Micro Devices, Inc. 7171 Southwest Parkway,

Austin, TX 78735

Attention: General Counsel, B100.T.432

Facsimile No.: 512.602.4999

with a copy thereof to:

SRS Real Estate Partners

15660 North Dallas Parkway, Suite 1200

Dallas, TX 75248

Attention: Leslie Dunaway

Facsimile No.: 972.419.4291

With a copy thereof to:

Advanced Micro Devices, Inc

One AMD Place M/S 5

Sunnyvale, CA 94088

Attn: Lease Manager

Facsimile No. 408.774.7002

And with an additional copy to:

Fulbright & Jaworski L.L.P.

98 San Jacinto Blvd., Suite 1100

Austin, Texas 78701-4255

Attention: R. G. Converse

Facsimile No. 512.536.4598

(ii) If to Purchaser:

c/o Spear Street Capital

One Market Plaza, Spear Tower, Suite 4125

San Francisco, CA 94105

Attention: John S. Grassi

Facsimile: 415.856.0348

 

-17-



--------------------------------------------------------------------------------

with a copy to:

c/o Spear Street Capital

1114 Avenue of the Americas, 31st Floor

New York, NY 10036

Attention: Zachary Resnick

Facsimile: 212.488.5520

And with an additional copy to:

Allen Matkins Leck Gamble Mallory & Natsis LLP

Three Embarcadero Center, 12th Floor

San Francisco, CA 94111-4074

Attention: Mark Mengelberg

Facsimile: 415.837.1516

(b) Any notice sent in compliance with the requirements of this Section 9.5
shall be deemed given and received on the date of receipt if sent by facsimile
(evidenced by the facsimile confirmation sheet) or the date such notice is
received by the party or parties to whom such notice is addressed if personally
delivered or delivered by Federal Express or another reliable overnight courier
service. Either party may change their address for the receipt of notices under
this Agreement by giving written notice of the effective date of the change not
less than five (5) days prior to the effective date of the change.

9.4 Modification. This Agreement cannot be modified or amended orally and no
agreement shall be effective to waive, change, modify or discharge this
Agreement in whole or in part unless such agreement is in writing and is signed
by both Seller and Purchaser.

9.5 Confidentiality. Purchaser has heretofore executed and delivered to Seller a
Confidentiality Agreement dated December 18, 2012 (the “Confidentiality
Agreement”), and Purchaser acknowledges and agrees that it remains in effect and
that this Agreement and information regarding the ownership, operation and
management of the Property, including, specifically, without limitation, the
information to be provided to Seller pursuant to Sections 3.1 and 3.2 hereof
constitute Evaluation Materials as defined in said Confidentiality Agreement.
Notwithstanding anything contained in the Confidentiality Agreement, the
Confidentiality Agreement shall terminate as of the Closing as respects all
Property-related information and Section 10 thereof, but shall not terminate
with respect to any confidential information that relates to Tenant’s
proprietary business information. Purchaser and Seller agree not to make any
public announcement regarding the sale of the Property prior to the Closing Date
without first providing the other party a copy of the proposed public
announcements no later than five (5) days prior to such announcement and
receiving the consent of such other party; provided, however, that the foregoing
provisions of this Section 9.5 shall not be construed to prevent either party
from making (without the consent of, or review by, the other party) any
disclosure required by any applicable law or regulation or judicial process or
any disclosure to such party’s agents, employees,

 

-18-



--------------------------------------------------------------------------------

representatives, consultants, attorneys, accountants or lenders. Any party to
this Agreement (and any employee, representative, or other agent of any party to
this Agreement) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of any transaction contemplated by
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure if that disclosure is not be made (i) until the date of the public
announcement of the transaction by Purchaser and Seller and (ii) to the extent
required to be kept confidential to comply with any applicable federal or state
securities laws. The provisions of this paragraph are intended to comply with
the requirements of the presumption set forth in Treasury Regulations
Section 1.6011-4 (B)(3) and are not intended to permit the disclosure of any
information that is not subject to the requirements of such presumption.
Notwithstanding any other provision herein or in the Confidentiality Agreement,
at any time after the Effective Date, (a) Seller reserves the right to issue a
public announcement of this transaction, including the purchase price (without
need for Purchaser’s consent or approval, provided that Seller shall provide
Purchaser with a courtesy copy of such announcement prior to its release (unless
prohibited law); and (b) Seller may make any public disclosure as required by
the Securities Exchange Commission or the New York Stock Exchange in Seller’s
reasonable discretion without prior consultation with, or approval by,
Purchaser.

9.6 Time of Essence. Seller and Purchaser agree that time is of the essence with
regard to this Agreement.

9.7 Successors and Assigns. The terms and provisions of this Agreement are to
apply to and bind the permitted successors and assigns of the parties hereto.

9.8 Exhibits and Schedules. The following schedules or exhibits are attached
hereto (collectively, the “Exhibits”) and shall be deemed to be an integral part
of this Agreement:

(a) Exhibit A – Form of Special Warranty Deed;

(b) Exhibit B – Form of Blanket Conveyance, Bill of Sale and Assignment;

(c) Exhibit C – List of all Operating Agreements

(d) Exhibit D – Due Diligence Materials;

(e) Exhibit E – Form of Sublease;

(f) Exhibit F – Consent Agreement;

(g) Exhibit G – Form of FIRPTA Affidavit; and

(h) Exhibit H – Form of Master Lease

 

-19-



--------------------------------------------------------------------------------

9.9 Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between Seller and Purchaser pertaining to the transaction
contemplated by this Agreement and fully supersedes all prior agreements and
understandings between Seller and Purchaser pertaining to such transaction other
than the Confidentiality Agreement referenced in Section 9.7.

9.10 Further Assurances. Both Seller and Purchaser agree that each will without
further consideration execute and deliver such other documents and take such
other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the transaction
contemplated by this Agreement. The provisions to this Section 9.10 shall
survive Closing.

9.11 Attorneys’ Fees. In the event of any controversy, claim or dispute between
Seller and Purchaser affecting or relating to the subject matter or performance
of this Agreement, the prevailing party shall be entitled to recover from the
nonprevailing party all of the prevailing party’s reasonable expenses,
including, without limitation, attorneys’ fees, accountants’ fees and court
costs and costs of discovery.

9.12 Counterparts. This Agreement may be executed in multiple counterparts, and
all such executed counterparts shall constitute the same agreement. It shall be
necessary to account for only one such counterpart in proving the existence,
validity or content of this Agreement. The execution of this Agreement may be
effected by exchange of photocopies or electronic reproductions of this
Agreement bearing the signature of one or more of the parties hereto.

9.13 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

9.14 Section Headings. Section headings contained herein are for convenience
only and shall not be considered in interpreting or construing this Agreement.

9.15 Binding Effect. This Agreement shall not be binding upon either Seller or
Purchaser unless and until both Seller and Purchaser have executed this
Agreement or any counterpart hereof, the Earnest Money has been delivered with
one or more counterparts of this Agreement to the Title Company and the Title
Company shall have acknowledged receipt of the Earnest Money and said
counterpart or counterparts by signing the receipt attached hereto.

9.16 Effective Date of Agreement. Upon execution of this Agreement by Purchaser,
this Agreement shall constitute an offer by Purchaser. The offer by Purchaser
contained herein shall automatically be withdrawn and become of no force or
effect unless accepted and executed by Seller and delivered to the Title Company
on or before 5:00 p.m. (Austin, Texas, time) on March 11, 2013; and such date of
delivery to the Title Company, as evidenced by the Title Company’s notation in
the space set forth below, shall be deemed the effective date of this Agreement
(the “Effective Date”).

[SIGNATURE PAGE FOLLOWS]

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement on the
respective dates set forth below their signature lines to be effective, however,
on the Effective Date.

 

PURCHASER:     SELLER:

7171 SOUTHWEST PARKWAY HOLDINGS, LP,

a Delaware limited partnership

   

ADVANCED MICRO DEVICES, INC.,

a Delaware corporation

By:   7171 Southwest Parkway Holdings GP, LLC, a Delaware limited liability
company, its general partner        

By:

 

/s/ John S. Grassi

    By:  

/s/ Devinder Kumar

 

Name:

  John S. Grassi     Name:   Devinder Kumar  

Title:

  Authorized Signatory     Title:   Sr. VP & CFO  

Date of Signature: 3/11/13

    Date of Signature: March 11, 2013

TITLE COMPANY RECEIPT

The undersigned representative of the Title Company hereby acknowledges receipt
of Earnest Money from Purchaser in the amount of $7,000,000 on March 11, 2013
and of a fully executed counterpart of this Agreement from Seller on March 11,
2013, which date shall be deemed the “Effective Date” of this Agreement.

 

TITLE COMPANY: HERITAGE TITLE COMPANY OF AUSTIN, INC. By:  

/s/ Amy L. Fisher

Name:   Amy L. Fisher Title:   Vice President Date of Signature: 03/12/2013

 

-21-